Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 11-20 directed to a method, non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The specification has been amended as follows: 
[0001] This application is a continuation of US application 15/637,694, filed June 29, 2017, now U.S. Patent 10,876,022, which is a continuation-in-part of US application 15/537,531, filed on June 19, 2017, now U.S. Patent 10,947,429, which is a national stage entry of International Application Number PCT/CA2015/050371, filed on April 30, 2015, which claims the benefit of US provisional application 62/096,260, filed on December 23, 2014, all of which are incorporated herein by reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Colpaert, Stofko and Mann are regarded as the closest prior art of record. 
Colpaert teaches a system is curable by a urea based crosslinker or an isocyanate crosslinker not both. 
Therefore, Colpaert teaches away from a composition comprising starch nanoparticles, urea and isocyanate as claimed in claim 1. 
Further, the principal advantage of the enzymatically modified starch taught by Mann is an extension of shelf life in an aqueous paste without isocyanate. However, Stofko teaches that water should be added separately before use when a composition contains isocyanate because the isocyanate reacts readily with water. Accordingly, the enzymatically modified starch in Mann has no obvious application to the composition in Stofko.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	8/11/22